United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1743
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Bob D. J. Kranick,                       * Eastern District of Arkansas.
                                         *
             Appellant.                  *      [UNPUBLISHED]
                                    ___________

                            Submitted: January 23, 2001
                                Filed: February 1, 2001
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Bob Kranick pleaded guilty to kidnaping, in violation of 18 U.S.C. § 1201(a)(1),
and the district court1 sentenced him to 110 months imprisonment and 5 years
supervised release. Kranick appeals his sentence.

     Having carefully reviewed the record and the parties’ briefs, we affirm the
judgment of the district court. See 8th Cir. R. 47B.


      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-